           Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 1 of 26. PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF OHIO


Herrick-Hudson LLC                         :       CASE NO.
1325 Carnegie Avenue
Cleveland, Ohio 44115,                     :       JUDGE

        Plaintiff,                         :

v.                                         :

Cleveland-Cuyahoga County                  :
Port Authority
1100 West Ninth Street                     :
Cleveland, Ohio 44113,
                                           :
Cuyahoga County, Ohio
2079 East Ninth Street                     :
Cleveland, Ohio 44115,
                                           :
        Defendants.
                                           :



     COMPLAINT FOR: PRELIMINARY INJUNCTION, PERMANENT INJUNCTION,
            COMPENSATORY DAMAGES, PUNITIVE DAMAGES, AND
        ATTORNEY'S FEES AND COSTS, PURSUANT TO 42 USC 1983, et seq.


        Now comes Plaintiff, Herrick-Hudson LLC ("Plaintiff" or "Herrick-Hudson"), by and

through its attorneys, and for its Complaint against Defendants: Cleveland-Cuyahoga Port

Authority and Cuyahoga County, Ohio, and states the following:



                                               1
             Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 2 of 26. PageID #: 2



I.      Introduction

        1.      The right to own real estate and enjoy all of the statutory rights inherent and

appurtenant thereto is a fundamental right in the United States. In this matter, it is the statutory

right of a property owner pursuant to Ohio Revised Code §5307.01 to compel partition of real

property which is subject to the undivided ownership interests of two or more persons or entities.

        2.      This statutory right provides that any owner of an undivided interest in real property

in the state of Ohio, as defined as "Tenants in common, survivorship tenants, and coparceners, of

any estate in lands, tenements, or hereditaments within the state, may be compelled to make or

suffer partition thereof."

        3.      The exercise itself, and method of such exercise of this fundamental right is

narrowly proscribed by statue, so as to prevent and/or avoid any obstruction or interference by

persons or entities which are not so permitted by statute

        4.      This proceeding is brought by Plaintiff as the fee simple title owner and Ground

Lease Lessor of an undivided one-half interest in certain real estate in the City of Cleveland,

generally located at the intersection of East Ninth Street and Prospect Avenue. The real estate is

comprised of one parcel of approximately 0.80 acre and is Cuyahoga County Permanent Parcel

Number 101-36-026 (the "Property"). The Property lies beneath one-third of the Cuyahoga County

Administrative Headquarters Building ("CCAHB").

        5.      The subject of this proceeding before the Court is the unlawful and continuous

interference in and obstruction of, a certain Partition Action by Plaintiff’s tenant and twice-

removed sub-tenant. Which tenants and sub-tenants are: Plaintiff Herrick-Hudson’s Ground Lease

lessee, Defendant, Cleveland-Cuyahoga County Port Authority (the "Port" or "Defendant Port"),


                                                  2
            Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 3 of 26. PageID #: 3



and Defendant, Cuyahoga County (the "County" or “Defendant County” ), as the Plaintiff’s twice-

removed Ground Lease sub-lessee.

       6.        Said obstructions and interferences by Defendants, acting jointly and/or severally,

have at all relevant times hereto and continuing, unlawfully deprive Plaintiff of its rights to due

process in the Partition Action and otherwise; as set forth in the Fifth Amendment of the

Constitution of the United States to the United States and/or constitute the effective de facto

confiscation and/or taking of the Property. And, as such are discretely and/or collectively,

actionable pursuant to 42 United States Code, Section 1983 (42 USC 1983).

       7.        Plaintiff further respectfully requests herein that this Court (i) determine and find

that the Defendant lessees have no rights or standing to participate in, intervene in, interfere in,

obstruct or otherwise impair the Plaintiff’s rights to due process in the Partition Action set forth

herein; (ii) enjoin Defendants from any such conduct as set forth herein, (iii) enter judgment for

Plaintiff and against Defendants, jointly and severally for compensatory damages in the sum of

Five Million Dollars ($5,000,000.00); and (iv) punitive damages in the sum of Ten Million Dollars

($10,000,000.00); as and for the aggregate amount of Fifteen Million dollars ($15,000,000.00)

II.    Parties

       8.        Herrick-Hudson is a Virginia limited liability company licensed to conduct

business in the State of Ohio, and is a fee simple owner of an undivided one-half interest in the

Property; and is also the present Lessor to Defendant Port pursuant to a certain Ground Lease by

and between several prior Lessors and several prior Lessees; and the twice-removed sub-lessor to

Defendant County.

       9.        Defendant Port is:


                                                   3
          Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 4 of 26. PageID #: 4



              a.     A quasi-governmental entity created in 1968 pursuant to Ohio Revised

              Code §4582 for the proprietary purposes of the promotion of economic growth in

              Cuyahoga County.

              b.     The Tenant/Lessee of Plaintiff pursuant to a certain Ground Lease by and

              between Plaintiff’s predecessors in title and Defendant Port’s predecessor Lessees.

              c.     The sub-lessor to Defendant County.

              d.     The fee simple owner of an undivided one-half (1/2) interest in the Property.

              e.     The sole obligor of a certain Bond Indenture which financed the

              construction of the present Cuyahoga County Administrative Headquarters

              Building.

        10.   Governed by a seven-member Board of Directors comprised of three members

appointed by Defendant County, and of which the present Chair and Fiscal Officer of said Board

are appointees of Defendant County.

        11.   Defendant County is an Ohio county established, existing, and operating pursuant

to Ohio Revised Code § 301.01 et seq.; and is the sole Sub-Lessee of Defendant/Tenant Port

pursuant to a certain County Sub-Lease. Defendant County solely and exclusively occupies the

Property upon which has been constructed the present Cuyahoga County Administrative

Headquarters Building ; and, solely and exclusively as a twice-removed sub-lessee of Defendant

Port.

        12.   There is no legal, contractual or other relationship of any kind whatsoever and/or

any legal and/or equitable privity between Plaintiff and Defendant County. As such, Defendant




                                               4
            Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 5 of 26. PageID #: 5



County is solely and exclusively 'associated' with the Property as a twice-removed sub-tenant/sub-

lessee.

III.      Jurisdiction and Venue

          13.     This Court has exclusive subject matter jurisdiction over this matter pursuant to 28

U.S.C.§1331 by reason that a federal question is hereby before this Court, as has been made

pursuant to alleged violations of Plaintiff’s rights under the Fifth Amendment to the United States

Constitution and as such, is actionable pursuant to 42 USC 1983.

          14.     This Court has monetary jurisdiction pursuant to 28 USC 1332 as the amount in

controversy in this proceeding exceeds Seventy-Five Thousand Dollars ($75,000.000).

          15.     Venue is proper in this Court for this proceeding, pursuant to 28 USC 1391(b)(1)

and (2), as: (i) all acts, omissions, and/or events asserted herein occurred in this District; and (ii)

Plaintiff and all Defendants are residents of this District.

IV.       The Property and the Cuyahoga County Administrative Headquarters Building

          16.     The Property, together with other directly abutting parcels (which are owned by

Defendant Port in fee simple) comprise the site upon which the CCAHB has been constructed by

Defendant Port; and is now occupied by twice-removed sub-Lessee, Defendant County. The

Property comprises approximately 33% of the total assembled real estate parcels, e.g. the footprint

occupied by the CCAHB.

V.        Introductory Factual and Procedural Background

          17.     The sequence of events leading up to the commencement of the Partition Action

are as follows:




                                                   5
     Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 6 of 26. PageID #: 6



a.      Herrick-Hudson acquired an undivided one-half (1/2) fee simple interest in the

        Property, and a one-half (1/2) undivided Lessor’s interest in the Ground Lease.

b.      Defendant Port, in February of 2013, acquired the other undivided one-half (1/2)

        fee simple interest in the Property, and a one-half (1/2) undivided Lessor’s interest

        in the Ground Lease; from an unrelated private party.

c.      Defendant Port, in February of 2013, further became the sole Ground Lease Lessee

        of Plaintiff by operation of an assignment of the prior Ground Lease Lessee’s

        interest; from an unrelated private party.

d.      Defendant Port, in 2012 and 2013, acquired from unrelated private parties, fee

        simple title to several abutting parcels of land which it has used to create the

        complete ground 'footprint' upon which the CCAHB has been constructed; by

        Defendant Port;

e.      The 'footprint', e.g. the area of the entire CCAHB building site is comprised of: (i)

        the Property: 33%; and (ii) the abutting parcels: 67%.

f.      The construction of the CCAHB by Defendant Port upon the Property and the

        abutting parcels was financed by 'Port Authority' publicly issued and sold

        approximately $90,000,000.00 of “Port Authority Revenue Bonds” (Bond

        Indenture) which are secured/collateralized by:(i)the improvements to the Property,

        i.e. the CCAHB structure and appurtenant rights; (ii) a first mortgage upon the

        abutting parcels; (iii) the assignment of a lease of the abutting parcels between

        Defendant Port and Defendant County; (iv) the assignment of the Sub-Lease




                                          6
           Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 7 of 26. PageID #: 7



              between the Defendant Port and Defendant County; and (v) the assignment of

              Defendant Port’s undivided one-half (1/2) Lessor’s interest in the Ground Lease.

      g.      The continued and final adjudication of the Partition Action, including either the

              sale of Defendant Port’s undivided one-half (1/2) interest in the Property and the

              Ground Lease to Plaintiff and/or by public auction as mandated by Ohio Revised

              Code §5703, et. seq. would operate to defease Defendant Port of said interests and

              as such; constitutes an event of default under the terms and conditions of the Bond

              Indenture. Said risk of permanent defeasement and resulting material Bond

              Indenture default; on information and belief, is the underlying factor behind the

              joint and several intent, motive, and unlawful conduct of Defendants with respect

              to the Partition Action.

      h.      Plaintiff is not a party to, or beneficiary of, Defendant Port’s sub-lease to Defendant

              County; i.e., the CCAHB is constructed upon the combination of: (i) the unrelated

              abutting parcels owned in fee simple by the Port; and (ii) the Property is sub-leased

              by Defendant Port to Defendant County in its capacity as the Ground Lease lessee

              of Plaintiff.

VI.   Initial and Preliminary Summary

      18.     The above detailed sequence of events and actions are in summary:

      a.      Defendant Port acquired its undivided one-half (1/2) interest in the Property and

              the Ground Lease, it then proceeded to implement the approximate

              $90,000,000.00+ 'CCAHB project'.




                                                7
            Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 8 of 26. PageID #: 8



       b.      The execution of the 'project' resulted in: (i) the acquisition of adjacent parcels for

               assemblage into the CCAHB footprint; (ii) the sub-lease with Defendant County;

               and (iii) the issuance and sale of the Bond Indenture securitized as described above.

       c.      In the implementation of this complex plan and financing, the Port and the County

               neglected to understand and plan for the legal, lending, hypothecation, and

               economic reality of the risk of a future compulsory statutory partition action by

               Plaintiff as the owner of and undivided one-half (1/2) interest in the Property upon

               which the CCAHB was constructed.

       d.      Presently, because the Partition Action has reached the point where: (i) further and

               complete statutorily mandated adjudication and sheriff’s public sale will divest

               Defendant Port of its undivided one-half (1/2) interest in both the Property and the

               Ground Lease; and (ii) as such, this statutorily mandated event will constitute a

               material event of default under the Bond Indenture, Defendants in their asserted

               capacities as 'tenants' are unlawfully obstructing and interfering in the Partition

               Action, and de facto, have confiscated and/or taken the Property without due

               process in violation of Plaintiff’s rights under Fifth Amendment of the United

               States Constitution and as such is actionable pursuant to 42 USC 1983.

VII.   The Partition Action

       19.     Ohio Revised Code §5307.01 provides that, "Tenants in common, survivorship

tenants, and coparceners, of any estate in lands, tenements, or hereditaments within the state, may

be compelled to make or suffer partition thereof." Notably, R.C. §5307.01, et seq. although

archaically identifying two or more fee simple owners as ‘tenants’ such definition does not


                                                 8
              Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 9 of 26. PageID #: 9



comprise or identify 'tenants' as other than the several fee simple owners of the real estate subject

to partition.

        20.      Pursuant to Ohio Revised Code §5703.01 et. seq., a partition action consists of

narrowly proscribed statutorily mandated sequential compulsory events:

        (i)      A complaint is filed by any one or more fee simple owners of any undivided

                 interests in the property which will be subject to the partition;

        (ii)     The complaint for partition is served upon any and all undivided fee simple title

                 holders of record which are therefore required to answer and state their interests,

                 indicate consent to the partition or assert one or more of the statutorily proscribed

                 responses;

        (iii)    The court determines the action is statutorily sufficient also determines if the

                 property is subject to physical subdivision among the several owners, and, if not;

        (iv)     The court appoints one to three commissioners which determine that the property

                 is not divisible among the several owners and; determine a ‘snapshot’ in time value

                 of the entire property;

        (v)      The several owners then are afforded the right and opportunity to elect to buy one

                 another’s interests and if no agreement is reached;

        (vi)     The court orders a public sale of the entire property by the county sheriff and

                 distributes the proceeds, net of costs, to the several owners pro rata; and

        (vii)    Today, the Partition Action, prior to the interference and obstruction set forth herein

                 had proceeded to: (a) the determination by the commissioners that: (i) the Property

                 is not divisible; and (ii) a value has been determined; (b) Plaintiff has elected to


                                                   9
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 10 of 26. PageID #: 10



               acquire Defendant Port's one-half (1/2) undivided interest at said value; and (c)

               Defendant Port has elected not to counter-acquire or sell.

       21.     On April 4, 2013, Plaintiff herein, also as the Plaintiff therein; commenced a

partition action in the Cuyahoga County Common Pleas Court, known as Herrick-Hudson v.

Cleveland-Cuyahoga County Port Authority, Case No. CV 13 804221, seeking partition of the

Property pursuant to Ohio Revised Code 5703.01, et seq. (the "Partition Action"). The only parties

to this proceeding, until June 18, 2019, were Plaintiff and Defendant Port as the sole fee simple

owners of their respective undivided one-half (1/2) interests in the Property.

       22.     The Partition Action remains pending although de facto inactive, and the CCAHB

has been completed notwithstanding the Partition Action. Defendant Port remains the Ground

Lease Tenant and Sub-Lessor to twice-removed Defendant Sub-Lessee, County.

       23.     The due process proceedings of the Partition Action have been subject to the

repeated, unlawful, and continuous obstruction by Defendant Ground Lease Lessee Port and

Defendant twice-removed Sub-Lessee County.

       24.     Said unlawful and continuous obstruction of the Partition Action by Defendant

Lessee Port and Defendant twice-removed sub-Lessee County have deprived Plaintiff of its

constitutional rights to due process in the Partition Action, and has, in particular, unlawfully

prevented Plaintiff from completing the Partition Action, and: (i) obtaining title to co-parcener

Port’s undivided one-half (1/2) interest; or alternatively, (ii) permitting Plaintiff to bid for the

Property and either (a) winning the bid, or (b) obtaining its share of the proceeds, either as and at

the statutorily mandated sheriff’s public sale. Indeed, none of the foregoing statutorily mandated

events have occurred notwithstanding Plaintiff’s acceptance of the commissioner’s findings and


                                                 10
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 11 of 26. PageID #: 11



the timely and unconditional tender of the full purchase price for said interest established by the

Court pursuant to R.C. §5701.06.

        25.     Plaintiff further asserts that all of the acts which will be set forth in additional detail

herein were undertaken, and continue to be undertaken, by Defendants, acting both independently

and/or in concert under the asserted/apparent color of law as the statutorily established Cleveland-

Cuyahoga County Port Authority and the County of Cuyahoga.

        26.     On or about April 11, 2018, pursuant to the application by Plaintiff and Defendant,

the Cuyahoga County Common Pleas Court proceeded under R.C. §5307.09 to appoint three

commissioners to determine: (i) if the Property was subject to partition by equitable division of

the fee between the co-parceners; or (ii) if it could not be so divided, what was the value of the

entire Property.

        27.     On November 30, 2018, the three Commissioners appointed by the Court submitted

their report (the "Report") which inter-alia, found that the Property: (i) was subject to a compulsory

adjudication of partition; (ii) was not subject to partition by physical division; and (iii) established

a ‘snapshot in time’ value of $1,350,000.00 for the entire parcel.

        28.     On December 21, 2018, Plaintiff, pursuant to O.R.C. §§5307.06 and 5307.09,

submitted its unconditional Notice of Acceptance of the Report and Election to immediately

acquire the undivided one-half (1/2) interest of co-parcener Port, and in connection therewith,

unconditionally tendered the full amount the commissioners’ value of Defendant Port’s one-half

(1/2) of the Property as set forth in the Report.

        29.     The foregoing Notice and Election constituted the Plaintiff’s complete and timely

exercise of its statutory rights and compliance with each and every one of its statutory obligations


                                                    11
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 12 of 26. PageID #: 12



pursuant to the Ohio Revised Code; including the tender of the full amount of purchase price as

determined by the Report, as well as accepting all of its statutory obligations for the payment all

costs and expenses of the Court, the Clerk, the Sheriff, and one-half (1/2) of the costs of the

Commissioners.

        30.     On December 27, 2018, Defendant Port, as the Ground Lease Lessee, submitted

what it asserted was its "opposition" to Plaintiff’s Notice and Election, and therein as Ground

Lease Lessee demanded that the previously established "Ground Lease Rental" must be somehow

‘re-determined’ in the Partition Action as a condition of adjudication; notwithstanding that such

rental had: (i) been established on March 1, 2013 by a Court Order in an unrelated and inactive

case (Cuyahoga County Common Pleas Court, Case No. CV 09 61954); and (ii) which case by a

final Order, retained exclusive permanent jurisdiction over any Ground Lease rental disputes

between any past, present, or future Ground Lease lessees and lessors.

        31.     On March 23, 2018, Defendant/Sub-lessee County filed a 'Motion' to: (i) 'Intervene

in the Partition Action' in its capacity as the twice- removed sub-lessee of Plaintiff; and (ii) proceed

with one or more third party 'Declaratory Judgement' claims, which by incredible coincidence;

also demanded the ‘re-determination’ on behalf of the County as the twice-removed sub-lessee,

"the Ground Lease rental" between Plaintiff and Defendant Port as the Ground Lease lessee.

        32.     The foregoing conduct by Defendant County was undertaken notwithstanding that:

(i) Defendant County was not a party to the Ground Lease, being solely a twice-removed sub-

tenant; (ii) Defendant County has no obligation to pay Plaintiff any Ground Lease Rental; (iii) the

Ground Lease Rental had been established on March 1, 2013 by a Court Order in an unrelated and

inactive case (Cuyahoga County Common Pleas Court, Case No. CV 09 61954); and (iv) said case


                                                  12
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 13 of 26. PageID #: 13



by a final Order, retained exclusive permanent jurisdiction over any disputes between any past,

present, or future Ground Lease lessee and lessor; but never exercised nor retained any jurisdiction

over any future, hypothetical, speculative, or theoretically twice removed sub-tenants.

        33.     On June 18, 2019, as a direct result of the unlawful obstruction and/or interference

in the Partition Action by Defendants, the six-year long Partition Action has been rendered de facto

inactive by Defendants’ assertion that continued adjudication of the Partition Action is conditioned

upon some sort of indefinite, speculative, unspecified, undefined, and unknown 'future' 're-

determination' of "the Ground Lease Rental" for the remaining 80+ years of the Ground Lease.

These statutorily unrecognized acts, events, occurrences, and conditions have been jointly and

severally demanded in the Partition Action by Defendant/Ground Lease Lessee Port and Defendant

twice-removed Sub-Lessee County. The foregoing conduct has unconditionally deprived Plaintiff

of its rights to due process in violation of the Fifth Amendment of the United States Constitution

and as such, is actionable pursuant to 42 USC 1983.

VIII. Unlawful Obstruction of the Partition Action

        34.     Ohio Revised Code §5307 et seq expressly mandates that a right to partition is a

compulsory remedy which is not conditional or optional; once a fee simple owner 'makes' a demand

for partition, all other owners of the remaining undivided fee simple interests must 'suffer' the

partition proceedings.

        35.     Ohio Revised Code §5307 et seq. expressly mandates that the only parties permitted

by law to engage or participate in a partition action are the lawful owners of any and all undivided

interests in the fee simple title of the subject property.




                                                   13
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 14 of 26. PageID #: 14



        36.     Ohio Revised Code §5307 et seq. expressly mandates that there are no provisions

for the participation in such proceedings by any tenant or lessees of the fee simple owners/co-

parceners making or suffering the partition, without any exceptions, conditions, or limitations

whatsoever.

        37.     Additionally, any ultimate 'buyer' of the at issue undivided interests, either by order

of the court as to one or more of the co-parceners, or if the co-parceners cannot agree to buy the

other party’s interests, sale by public auction by the county sheriff, any such successor in title takes

the entire fee simple interest, subject however to any leases, licenses, liens, taxes, encroachments,

easements, mortgages, or other impairments or appurtenances of record or otherwise.

        38.     Ohio Revised Code §5307.01 expressly identifies and limits those persons or

entities which are entitled to seek and/or participate in a partition action solely and exclusively to

the fee simple owners, and Ohio Revised Code §5307.01 does not, in any manner whatsoever,

identify a lessee of the property subject to a compulsory partition action as a party permitted to

either initiate or join a partition action.

        39.     Defendant/Ground Lease Lessee Port is not a person or entity entitled to seek and

participate in a partition as set forth in Ohio Revised Code §5307.01, and therefore has no standing

and/or legal right as set forth in Ohio Revised Code §5307.01 to participate as a Lessee in the

subject Partition Action.

        40.     Defendant County, as the twice-removed Ground Lease Sub-Lessee is not a person

or entity entitled to seek and/or participate in a partition action as set forth in Ohio Revised Code

§5307.01, and therefore has no standing and/or legal right as set forth in Ohio Revised Code

§5307.01 to participate as a twice-removed Sub-Lessee in the subject Partition Action.


                                                  14
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 15 of 26. PageID #: 15



       41.     Plaintiff herein, as Plaintiff in the Partition Action, has properly and timely

exercised and/or discharged its statutory rights, obligations, and remedies for the partition of the

Property pursuant to Ohio Revised Code §5307.01.

       42.     Plaintiff states and asserts that the unlawful and continuous obstruction of the

Partition Action by Defendant Ground Lease Lessee Port and Defendant twice-removed Sub-Lease

Lessee County, has prevented Plaintiff from rightfully obtaining Defendant Port’s co-parcener’s

undivided one-half (1/2) interest in the Property by operation of the Partition Action as required

by Ohio Revised Code §5703.01, and Plaintiff thereby enjoying the benefit of the ownership of

both undivided one-half (1/2) interests in the Property, and a such has deprived and continues to

deprive Plaintiff of such rights and benefits in violation of the Fifth Amendment of the United

States Constitution and is actionable pursuant to 42 USC 1983.

       43.     Said undivided one-half (1/2) interests in the Property, on information and belief,

have a reasonably calculable value of at least $5,000,000.00; therefore, Plaintiff is being damaged

by Defendants’ unlawful confiscation and/or taking thereby in the sum of at least $5,000,000.00.

IX.    Deprivation of Plaintiff’s Rights to the Property and Confiscation of Plaintiff’s
       Interest in the Property

       44.     Ohio Revised Code §5307 et seq. mandates that the only parties permitted by law

to engage or participate in a partition action are the lawful owners of any and all undivided interests

in the fee simple title of the subject property. Additionally it mandates that the sole issues in a

partition action are: (i) whether the property is amenable to physical division; (ii) if not, what is

the value of the whole at the time of the partition determination; (iii) are any parties amenable to

acquiring the interests of another; and (iv) if no such agreement, then public auction by the sheriff

of the county in which the property and proceedings are located/venued.

                                                  15
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 16 of 26. PageID #: 16



        45.     Ohio Revised Code §5307 et seq. expressly mandates that there are no provisions

for the participation in such proceedings by any tenant or lessees of the co-parceners, and/or or the

rights of any persons or entities which are not fee simple holders of an interest in the property

subject to the partition action, without any exception, condition, or limitation whatsoever.

        46.     Ohio Revised Code§5307.01 expressly identifies and limits those persons or

entities which are entitled to seek and/or participate in a partition action, and Ohio Revised Code

§5307.01 does not identify a lessee of property subject to a partition action as a party permitted to

either initiate or join a partition action.

        47.     Defendant/Ground Lease Lessee Port is not a person or entity entitled to seek and

participate in a partition as set forth in Ohio Revised Code §5307.01, and therefore has no standing

and/or legal rights as set forth in Ohio Revised Code §5307.01 to participate as a Lessee in the

subject Partition Action.

        48.     Defendant County, as the twice-removed Ground Lease Sub-Lessee is not a person

or entity entitled to seek and/or participate in a partition as set forth in Ohio Revised Code

§5307.01, and therefore has no standing as set forth in Ohio Revised Code §5307.01 to participate

as a twice-removed Sub-Lessee in the subject Partition Action.

        49.     Plaintiff herein, as Plaintiff in the Partition Action has properly and timely

exercised and/or discharged its statutory rights, obligations, and remedies for the partition of the

Property pursuant to Ohio Revised Code §5307.01.

        50.     Plaintiff states and asserts that the unlawful and continuous obstruction of the

Partition Action by Defendant Ground Lease Lessee Port, and Defendant twice-removed Sub-

Lease Lessee County, has: (i) prevented Plaintiff from rightfully obtaining the co-parcener’s


                                                 16
           Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 17 of 26. PageID #: 17



undivided one-half (1/2) interest in the Property by operation of the compulsory Partition Action

as required by R.C. §5703.01, and thereby enjoying the benefit of the ownership of both undivided

one-half (1/2) interests in the Property; and (ii) has effectively rendered Plaintiff’s undivided one-

half (1/2) interest valueless by reason of preventing Plaintiff from proceeding under Ohio Revised

Code §5703 et. seq. and thereby exercising its statutory rights as an owner of real estate

unconditionally and lawfully entitled to proceed with the compulsory judicial partition of said real

estate.

          51.   The foregoing conduct by Defendants also operates as a de facto confiscation of the

Property as Plaintiff: (i) cannot proceed with the compulsory Partition Action; (ii) the Property

cannot be sold because Plaintiff’s statutory rights to compulsory partition have been violated by

the conduct of Defendants; and (iii) any public auction mandated by Ohio Revised Code §5703.01

et. seq. cannot proceed, and as such preventing Plaintiff from otherwise acquiring the remaining

undivided one-half (1/2) interest. In summary, the Property cannot be sold or otherwise dealt with

because Plaintiff’s statutory right of compulsory partition inherent in the Property has been

abrogated by Defendants, and as such constitutes a taking of Plaintiff’s Property without due

process in violation of the Fifth Amendment of the United States Constitution and as such, is

actionable pursuant to 42 USC 1983.

                                             Count One

            Preliminary and Permanent Injunctive Relief, Prohibition of Defendants’
                    Obstruction of and Interference in the Partition Action

          52.   Plaintiff restates and realleges all the allegations set forth in Paragraphs 1 through

51 of its Complaint as if fully rewritten herein.



                                                    17
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 18 of 26. PageID #: 18



       53.     Plaintiff has an unconditional right under the Fifth Amendment to the United States

Constitution to due process in judicial proceedings without obstruction, interference, or

impairment by any person or entity which has no legal standing and/or right to engage in such

unlawful conduct.

       54.     Defendant/Ground Lease Lessee Port is not a person or entity entitled to seek and

participate in a partition as set forth in Ohio Revised Code §5307.01, and therefore has no standing

or right as set forth in Ohio Revised Code §5307.01 to participate as a Lessee in the subject

Partition Action.

       55.     Defendant County, as the twice-removed Ground Lease Sub-Lessee is not a person

or entity entitled to seek and/or participate in a partition as set forth in Ohio Revised Code

§5307.01, and therefore has no standing as set forth in Ohio Revised Code §5307.01 to participate

as a twice-removed Sub-Lessee in the subject Partition Action.

       56.     The conduct of Defendants, jointly and/or severally, constitutes an unlawful

interference in and obstruction of the due process to which Plaintiff is entitled to in the Partition

Action, and as such constitutes conduct in violation of the Fifth Amendment of the United States

Constitution and as such, is actionable pursuant to 42 USC 1983.

       57.     42 USC 1983 provides for injunctive relief and as such Plaintiff hereby respectfully

requests that this Court enjoin Defendants from any interference in the Partition Action as lessees,

and as such: (i) enjoin Defendant Port from any participation in the Partition Action as the Ground

Lease Lessee; (ii) enjoin Defendant Port as Ground Lease Lessee from engaging in, assisting, or

otherwise interfering in or obstructing the Partition Action; (iii) enjoin Defendant County from

any participation in the Partition Action as twice-removed Ground Lease Lessee; (iv) enjoin


                                                 18
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 19 of 26. PageID #: 19



Defendant County from engaging in, assisting, or otherwise interfering in or obstructing the

Partition Action; and (v) order Defendant County to dismiss its asserted Declaratory Judgment

claims in the Partition Action with prejudice.

                                            Count Two

                         Preliminary and Permanent Injunctive Relief;
                    Prohibition of Confiscation and/or Taking of Real Estate

       58.     Plaintiff restates and realleges all the allegations set forth in Paragraphs 1 through

57 of its Complaint as if fully rewritten herein.

       59.     Plaintiff, as the fee simple owner of real estate in the State of Ohio, has an

unconditional right under the Fifth Amendment to the United States Constitution to due process in

a judicial proceeding, herein to commence the compulsory partition of said real estate without

obstruction, interference, or impairment by any person or entity which has no legal standing and/or

right to engage in such unlawful conduct.

       60.     Defendant/Ground Lease Lessee Port is not a person or entity entitled to seek and

participate in a partition as set forth in Ohio Revised Code §5307.01, and therefore has no standing

or right as set forth in Ohio Revised Code §5307.01 to participate as a Lessee in the subject

Partition Action.

       61.     Defendant County, as the twice-removed Ground Lease Sub-Lessee is not a person

or entity entitled to seek and/or participate in a partition action as set forth in Ohio Revised Code

§5307.01, and therefore has no standing as set forth in Ohio Revised Code §5307.01 to participate

as a twice-removed Sub-Lessee in the subject Partition Action.

       62.     The conduct of Defendants, jointly and/or severally, constitutes an unlawful

interference in and obstruction of the due process to which Plaintiff is entitled to in the Partition

                                                    19
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 20 of 26. PageID #: 20



Action and as such: (i) has prevented Plaintiff as an owner of real estate in the State of Ohio from

exercising its rights to compel partition of such real estate as provided in Ohio Revised Code §5703

et. seq.; (ii) has, by depriving Plaintiff of its lawful right to seek partition as a right and remedy

under law, constitutes the de facto confiscation of the Property without due process; and (iii) as

such constitutes conduct in violation of the Fifth Amendment of the United States Constitution

and as such, is actionable pursuant to 42 USC 1983.

       63.     42 USC 1983 provides for injunctive relief and as such Plaintiff hereby respectfully

requests that this Court preliminarily and permanently enjoin Defendants from any interference in

the Partition Action as lessees; and as such: (i) enjoin Defendant Port from any participation in the

Partition Action as the Ground Lease Lessee; (ii) enjoin Defendant County from any participation

in the Partition Action as twice-removed Ground Lease Lessee; (iii) enjoin Defendant County from

engaging in any other acts which would constitute interference in or with the Partition Action; (iv)

order Defendant County to dismiss its asserted Declaratory Judgment claims as made in said

Partition Action, with prejudice; and (v) otherwise enjoin Defendants without limitation as to any

acts which would constitute or operate as present or future confiscations and/or takings of

Plaintiff’s Property and/or rights inherent in or appurtenant thereto.

                                           Count Three

                       Damages Resulting From Interference and Obstruction

       64.     Plaintiff restates and realleges all the allegations set forth in Paragraphs 1 through

63 of its Complaint as if fully rewritten herein.

       65.     Plaintiff, as the fee simple owner of real estate in the State of Ohio, has an

unconditional right under the Fifth Amendment to the United States Constitution to due process in


                                                    20
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 21 of 26. PageID #: 21



a judicial proceeding to compel the partition of said real estate without obstruction, interference,

or impairment by any person or entity which has no legal standing and/or right to engage in such

unlawful conduct.

       66.     Defendant/Ground Lease Lessee Port is not a person or entity entitled to seek and

participate in a partition as set forth in Ohio Revised Code §5307.01, and therefore has no standing

or right as set forth in Ohio Revised Code §5307.01 to participate as a Lessee in the subject

Partition Action.

       67.     Defendant County, as the twice-removed Ground Lease Sub-Lessee is not a person

or entity entitled to seek and/or participate in a partition as set forth in Ohio Revised Code

§5307.01, and therefore has no standing as set forth in Ohio Revised Code §5307.01 to participate

as a twice-removed Sub-Lessee in the subject Partition Action.

       68.     The conduct of Defendants, jointly and/or severally, constitutes an unlawful

interference in and obstruction of the due process to which Plaintiff is entitled to in the Partition

Action and as such: (i) has prevented Plaintiff as an owner of real estate in the State of Ohio from

exercising its rights to compel partition of such real estate as provided in Ohio Revised Code §5703

et. seq.; and (ii) as such constitutes conduct in violation of the Fifth Amendment of the United

States Constitution; and as such, is actionable pursuant to 42 USC 1983.

       69.     The conduct of Defendants, jointly and/or severally, constitutes an unlawful

interference in and obstruction of the due process to which Plaintiff is entitled to in the Partition

Action and as such: (i) has prevented Plaintiff as an owner of real estate in the State of Ohio from

exercising its rights to compel partition of such real estate as provided in Ohio Revised Code §5703

et. seq.; (ii) by depriving Plaintiff of its lawful right to seek partition as a right and remedy under


                                                  21
           Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 22 of 26. PageID #: 22



law, constitutes the de facto confiscation and/or taking of the Property; and (iii) as such constitutes

conduct in violation of the Fifth Amendment of the United States Constitution and 42 USC 1983.

          70.   42 USC 1983 provides for the imposition of monetary damages as an alternative to

and/or in conjunction with, a claim for injunctive relief and as such Plaintiff therefore respectfully

requests that this Court award monetary damages to Plaintiff in an amount which will fairly and

reasonably compensate it for the unlawful confiscation and/or taking of its real estate in a sum of

at least $5,000,000.00 and award reasonable attorney’s fees, costs, and expenses.

                                            Count Four

                        Determination and Award of Punitive Damages
                   Arising From Obstruction, Interference and Confiscation

          71.   Plaintiff restates and realleges all the allegations set forth in Paragraphs 1 through

70 of its Complaint as if fully rewritten herein.

          72.   42 USC 1983 provides for an award of punitive damages to a plaintiff for the

actions of a defendant, if defendant acts intentionally and/or with callous disregard for a plaintiff’s

rights.

          73.   42 USC 1983 in certain instances, is not applicable to governmental entities against

claims for punitive damages unless such are an outrageous abuse of constitutional rights, and/or

constitute oppression or insult; in this case, the willful and blatant interference in and obstruction

of the Partition Action, and/or the de facto confiscation of Plaintiff’s Property.

          74.   Plaintiff, on information and belief, asserts Defendant Port, as a quasi-public entity,

is not in any manner protected from claims pursuant to 42 USC 1983 as its statutory enablement,

function and purpose is exclusively proprietary; and as such is not the exercise of any police or

public policy power.

                                                    22
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 23 of 26. PageID #: 23



       75.     Plaintiff, on information and belief, asserts Defendant County, even as a public

entity, is not in any manner protected from claims pursuant to 42 USC1983 because its conduct as

alleged herein is solely and exclusively the proprietary function of leasing office facilities, and as

such is not the exercise of any police or public policy power.

       76.     It is uncontroverted that Defendants have participated in the Partition Action solely

and exclusively as lessees, notwithstanding the express exclusionary mandates of Ohio Revised

Code §5703 et. seq., and therefore such conduct constitutes a continuing, willful, and blatant and

as such, is actionable pursuant to 42 USC 1983.

       77.     The fundamental concepts and principles of punitive damages is based on: (i) the

ability of a defendant to pay and such determination; (ii) the right of a plaintiff to additional

compensatory damages for its harm from the delay and/or denial of any relief sought by a plaintiff

arising from the egregious conduct of a defendant; and (iii) the concept that a punitive award

should act as a deterrent to the defendant to ensure for forbearance of such conduct in the future.

       78.     With regard to the foregoing: (i) it is uncontroverted that Defendants have the

'ability' to pay not only the monetary damages sought herein, but also; (ii) any fair and reasonable

punitive damages award; and (iii) that the amount of punitive damages to be awarded must

necessarily be sufficient to deter any such conduct in the future.

       79.     In the foregoing context, the Court is respectfully urged to recognize that the right

to own real property and its appurtenant rights, including but not limited to seek and obtain lawful

partition, is so fundamental and firmly established in the fabric of the law and the courts that

egregious conduct, such as demonstrated by Defendants, cannot be permitted to be continued nor

deemed acceptable, in particular the harm of interference, obstruction, and de facto confiscation.


                                                 23
          Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 24 of 26. PageID #: 24



         80.   In the context of the foregoing, however, an award of punitive damages should not

be so large as to unduly punish the constituents of Defendants, which would thus not have access

to funds otherwise available for their collective benefit. However, in the context of the publicly

announced annual budgets of Defendants, such would not be measurably impacted by a reasoned

award.

         81.   It can be reasonably inferred from the conduct of Defendants that decisions to

engage in both the obstruction, interference, and de facto confiscation and/or taking of Plaintiff’s

Property are not unintended actions or spontaneous utterances by Defendants, but instead, are

clearly and unambiguously the product of multiple decisions made by public officials, expressly

made to avoid the consequences of defeasance of Defendant Port in title, and the resulting material

default of the Bond Indenture.

         82.   In the foregoing context, Plaintiff respectfully requests that this Court determine

that the conduct of Defendants, jointly and severally, constitute an outrageous abuse of Plaintiff’s

constitutional rights, and/or constitute oppression or insult. Therefore, the Court should find that

an award of punitive damages in the sum of $10,000,000.00 is: (i) reasonably related to Plaintiff’s

demand for $5,000,000.00 in compensatory damages; (ii) constitutes a nominal fraction of

Defendants’ 2019 budgets, and thus Defendants’ constituents will not suffer; and (iii) is an amount

that would be reasonably expected to deter Defendants and any persons responsible for their joint

and several conduct from contemplating and/or engaging in any such conduct in the future.

         83.   Therefore, Plaintiff respectfully requests that Defendants be found to have engaged

in joint and several conduct which constituted an outrageous abuse of Plaintiff’s constitutional

rights, and/or constitute oppression or insult, in this case, the willful and blatant violation of


                                                24
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 25 of 26. PageID #: 25



Plaintiff’s rights under the Fifth Amendment of the United States Constitution and as such, are

actionable pursuant to 42 USC 1983, including but not limited to unlawful interference in and

obstruction of the Partition Action and the de facto confiscation and/or taking of Plaintiff’s

Property, and therefore award Plaintiff punitive damages in the sum of $10,000,000.00.

       84.     Plaintiff further respectfully requests that any award of punitive damages that may

be considered by this Court independently of any determination or order of injunctive relief for

the appropriate purpose of acting as a deterrent to similar future conduct.

       WHEREFORE, Plaintiff respectfully requests that this Court make the following findings,

determinations, judgments, and/or awards of compensatory and punitive damages:

       A.      On Count One of Plaintiff’s Complaint - find and determine that Defendants have
               jointly and severally engaged in conduct which violates Plaintiff’s rights to due
               process under the Fifth Amendment of the United States Constitution and as such,
               is actionable pursuant to 42 USC 1983, and further determine that Plaintiff is
               entitled to the injunctive relief pursuant to 42 USC 1983 as set forth therein.

       B.      On Count Two of Plaintiff’s Complaint - find and determine that Defendants have
               jointly and severally engaged in conduct which violates Plaintiff’s rights to due
               process under the Fifth Amendment of the United States Constitution and as such,
               is actionable pursuant to 42 USC 1983, and further determine that Plaintiff is
               entitled to the injunctive relief pursuant to 42 USC 1983 as set forth herein.

       C.      On Count Three of Plaintiff’s Complaint - find that the de facto confiscation and/or
               taking of Plaintiff’s Property by causing denial of Plaintiff’s lawful rights to compel
               an adjudication of partition pursuant to Ohio Revised Code §5703 is a violation of
               Plaintiff’s rights of due process under the Fifth Amendment of the United States
               Constitution and as such, is actionable pursuant to 42 USC 1983, and find for
               Plaintiff’s in its damages claims for said confiscation/taking and award monetary
               damages in favor of Plaintiff and jointly and severally against Defendants, in the
               sum of $5,000,000.00, as well as Plaintiff’s attorney's fees, expenses and costs of
               this proceeding.

       D.      On Count Four of Plaintiff’s Complaint - find that Defendants have jointly and
               severally engaged in the violation Plaintiff’s rights to due process under the Fifth
               Amendment of the United States Constitution and as such, is actionable pursuant
               to 42 USC 1983. And, that such conduct is an outrageous abuse of constitutional

                                                 25
         Case: 1:19-cv-01528 Doc #: 1 Filed: 07/03/19 26 of 26. PageID #: 26



                rights, and/or constitute oppression or insult, in this case, the willful and blatant de
                facto confiscation and/or taking of Plaintiff’s Property and appurtenant rights. And,
                therefore, this Court should award Plaintiff punitive damages in the sum of
                $10,000,000.00, as well as Plaintiff’s attorney's fees, expenses and costs of this
                proceeding, and further providing that any such an award of punitive damages be
                considered by this Court, independently of any determination or order of: (i) any
                declaratory judgment (ii) injunctive relief; (iii) any award of monetary damages; or
                (iv) any combination thereof and/or other such relief as this Court may find
                reasonable under law or equity.

        Plaintiff respectfully requests that this Court grant the relief set forth herein, and any other

relief that this Court shall find just, reasonable, and equitable.

                                                        Respectfully submitted,

                                                        DINN, HOCHMAN & POTTER, LLC:


                                                        /s/ Robert W. McIntyre
                                                        ROBERT W. McIntyre (0006768)
                                                        5910 Landerbrook Drive, Suite 200
                                                        Cleveland, Ohio 44124
                                                        (440) 446-1100 – Phone
                                                        (440) 446-1240 – Fax
                                                        rmcintyre@dhplaw.com
                                                        Attorney for Plaintiff




                                                  26
